Citation Nr: 1340780	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip/leg disorder.

2.  Entitlement to service connection for a left thigh disorder, to include numbness.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1972 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction remains with the Columbia, South Carolina RO.

In his October 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  A hearing was scheduled for April 10, 2013 at the Board's Central Office.  In a March 2013 statement, the Veteran reported that he was unable to attend the hearing.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (d).

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issue of service connection for Hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran has also claimed that following his active duty service, he served in the Army National Guard.  While STRs from his National Guard service have been deemed unavailable, efforts should be made to verify the dates of this service, including any periods of active duty, active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

In addition, a Report of General Information dated in August 2012 notes that the Veteran called to inform VA that he submitted a SF180 form to the National Personnel Records Center (NPRC) for his service treatment records and requested that his records be sent to the RO.  He asked that VA not make a decision prior to receiving these records.  It does not appear that any such records have been received.  Therefore, additional action is required as set forth below.

A May 2008 record from Louisiana State University Health Sciences Center indicates that the Veteran had been transferred there from prison for treatment.  These records indicate that he had previously received treatment from a prison doctor.  Therefore, the Veteran's prison treatment records must be obtained.

The service treatment records show that the Veteran complained of left side upper back pain in September 1974.  He indicated that he had injured it during physical training  and then re-injured it when lifting a couch.  On remand, he should be afforded VA examination to determine the nature and etiology of any current left hip/leg, left thigh, and low back disabilities.  All recent VA treatment records  should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him if he has received any response or records from the NPRC regarding the SF180 form and request for his service treatment records that he submitted.  If so, he should be asked to submit these records to the RO.

2.  Contact the NPRC, RMC, and/or any other appropriate agency, to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA.  Also, request a copy of the Veteran's complete service personnel records and his complete service treatment records, to include all clinical records and National Guard records from all periods of service.

3.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2012.

4.  Make arrangements to obtain the Veteran's complete medical records from his period(s) of incarceration in prison.

5.  Thereafter, the Veteran should be afforded a VA examination of left hip/leg, thigh, and back.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

After reviewing the file and examining the Veteran, the examiner should identify all current pathologies of the left hip/leg, left thigh, and back.

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment on the notation in the Veteran's service treatment records from September 11, 1974, where the Veteran reported to medical with complaints of left side upper back pain, as well as the Veteran's lay statements regarding a claimed injury after falling into a pit in the motor pool during his National Guard duty.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

